                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

MESSAN AMETITOVI,

                          Plaintiff,                                       8:19CV181

        vs.
                                                                            ORDER
OMAHA AREA HEALTH EDUCATIONAL
CENTER, INC., and DOES 1-10

                          Defendants.


       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on April 24, 2019. (Filing No. 1). On April 25, 2019, the
Court granted Plaintiff’s Motion for Leave to Proceed in forma pauperis (Filing No. 5) and the
clerk issued summons for the named defendant on the same date (Filing No. 6). More than 90
days has elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendant, a waiver of service has not been filed, and the defendant has
not entered a voluntary appearance. Accordingly,


       IT IS ORDERED that Plaintiff shall have until August 27, 2019, to show cause why this
case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.

       Dated this 13th day of August, 2019.
                                                                BY THE COURT:

                                                                s/ Michael D. Nelson
                                                                United States Magistrate Judge
